Per Curiam:
Since the courts of the domiciliary State of the corporation have taken jurisdiction with respect to the subject-matter of the controversy upon the merits, we conclude that the orders appealed from denying any relief in the courts of this State should be affirmed, with ten dollars costs and disbursements. Present — Clarke, P. J., Dowling, Smith, McAvoy and Martin, JJ. On first appeal: Order so far as appealed from affirmed, with ten dollars costs and disbursements. On second appeal: Order affirmed, with ten dollars costs and disbursements.